PER CURIAM.
The court has considered the oral argument, the briefs and the record, and finds that the chancellor herein did not abuse his discretion in the entry of the final decree, except insofar as his denial of attorney’s fees to the attorney for the wife in the separate maintenance action.
We therefore affirm the final decree with the exception of that portion of the decree which denies attorney’s fees for the wife. We reverse as to that portion and remand so that the chancellor might properly enter an award granting reasonable attorney’s fees to the attorney for the wife.
It is so ordered.